Case 6:20-cv-00156-CEM-GJK Document 36 Filed 10/09/20 Page 1 of 2 PageID 358




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                      (Orlando Division)
                             Case Number: 6:20-CV-00156-CEM-GJK

    JOHN DEATHERAGE,

           Plaintiff,

    v.

    EXPERIAN INFORMATION
    SOLUTIONS, INC.,

           Defendants.

                                  NOTICE OF SETTLEMENT

          Defendant, Experian Information Solutions, Inc., gives notice that it has reached a

   settlement with plaintiff. The parties are in the process of finalizing settlement documents.

                                                    Respectfully submitted;

                                                    /s/ Maria H. Ruiz
                                                    Maria H. Ruiz
                                                    Florida Bar No. 182923
                                                    KASOWITZ BENSON TORRES LLP
                                                    1441 Brickell Avenue, Suite 1420
                                                    Miami, FL 33131
                                                    Telephone: (786) 587-1044
                                                    Facsimile: (305) 675-2601
                                                    Attorney for Defendant
                                                    Experian Information Solutions, Inc.
Case 6:20-cv-00156-CEM-GJK Document 36 Filed 10/09/20 Page 2 of 2 PageID 359




                                  CERTIFICATE OF SERVICE

          I hereby certify that on October 9, 2020, that the foregoing document is being served

   on the Plaintiff via United States mail as listed below:


    Mr. John Deatherage
    706 Palmer Street
    Orlando, FL 32801



                                                /s/ Maria H. Ruiz
                                                Maria H. Ruiz
                                                KASOWITZ BENSON TORRES LLP
                                                Attorney for Defendant
                                                Experian Information Solutions, Inc.




                                                    2
